Citation Nr: 0830476	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  07-20 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma for the purposes of VA outpatient dental treatment. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The RO in San Diego, California has 
processed the claim since that time.  The veteran, who had 
active service from September 1972 to June 1976, appealed 
that decision to the BVA, and the case was referred to the 
Board for appellate review. 


FINDING OF FACT

The veteran incurred trauma to teeth 1, 4, 15, and 17 in 
service.


CONCLUSION OF LAW

Service connection for dental trauma to teeth 1, 4, 15, and 
17 for VA outpatient dental treatment purposes have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.381, 17.161 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2008), 
VA has certain duties to notify and assist the veteran in his 
appeal.  However, given the favorable action taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.

The veteran essentially contends that his four front teeth 
were injured in a fall down a hill in service.  He seeks 
entitlement to service connection for those teeth for the 
purpose of VA outpatient dental treatment.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Pertinent regulations provide that service connection may be 
granted for a dental condition of each tooth and periodontal 
tissue shown by the evidence to have been incurred in or 
aggravated by service.  When applicable, a determination will 
be made as to whether the condition is due to combat or other 
service trauma.  38 C.F.R. § 3.381(b). The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA dental treatment (Class II 
(a)) for the condition, without the restrictions of timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

The provisions of 38 C.F.R. § 17.161 establish various 
categories of eligibility for VA outpatient dental treatment.  
Class II(a) in particular allows for eligibility with respect 
to veterans with a service-connected noncompensable dental 
condition or disability adjudicated as resulting from combat 
wounds or service trauma.  38 C.F.R. § 17.161(c).

The veteran's service dental records are missing.  His 
service entrance examination shows that no tooth 
abnormalities were present.  His service discharge 
examination shows that he was missing teeth 1, 4, and 15 and 
17.  Teeth 19, 29, 30, and 31 (his lower teeth) had been 
replaced by dentures.  The service medical records themselves 
are silent for any reference to dental trauma.

In a January 2006 statement, Dr. G. Rubiano indicated that 
the veteran was treated at his clinic in 1975 for fractures 
of four upper front teeth resulting from a military accident.  
The treatment consisted of four porcelain crowns. 

Given that service medical records show that the veteran did 
in fact lose four upper front teeth in service (numbers 1, 4, 
15 and 17), and in light of Dr. Rubiano's statement 
confirming that the veteran suffered some type of trauma to 
those teeth during service, the Board finds that service 
connection for teeth 1, 4, 15, and 17 for the purpose of VA 
outpatient dental treatment is warranted.  

The Board notes that the veteran does not contend that he is 
entitled to service connection for any other teeth (including 
the lower teeth replaced by dentures).  In addition, although 
the RO developed the appeal primarily as one for dental 
disability for compensation purposes, the veteran neither 
contends that he has, nor has been shown to have, a dental 
disability which may be awarded a compensable rating.  See 38 
C.F.R. § 4.150.  He lastly does not allege entitlement to 
outpatient dental treatment based on any other class of 
eligibility, or for any other dental condition.


ORDER

Service connection for residuals of dental trauma to teeth 1, 
4, 15 and 17 for VA outpatient dental treatment purposes is 
granted. 



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


